           Case 1:16-cr-00692-JMF Document 488 Filed 06/02/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :     16-CR-692-7 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
IVARS OZOLS,                                                           :       AND ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On May 4, 2020, the Court received a letter from Defendant Ivars Ozols dated April 11,

2020, requesting a “reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)” so that he can be

voluntarily deported to his home country of Latvia. ECF No. 470, at 3-4. Ozols has served

approximately three quarters of a thirty-nine-month sentence for conspiracy to commit wire and

bank fraud. See ECF No. 232. On May 12, 2020, the Court appointed counsel from the

Criminal Justice Act Panel to represent Ozols in connection with his motion for compassionate

release. See ECF No. 475. For substantially the reasons stated in the memorandum of law

submitted by Ozols’s appointed counsel, ECF No. 477, Ozols’s motion is granted.

        Under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), the Court “may

reduce” a defendant’s term of imprisonment “if it finds that . . . extraordinary and compelling

reasons warrant such a reduction” and that “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission” and the sentencing factors set forth in

18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A)(i). The statute also imposes a mandatory

exhaustion requirement, see id. § 3582(c)(1)(A), which has been satisfied here because thirty

days have passed since Ozols submitted his request for compassionate release to prison officials.

                                                         1
         Case 1:16-cr-00692-JMF Document 488 Filed 06/02/20 Page 2 of 4



See ECF No. 474, at 15 (request dated May 3, 2020); ECF No. 477, at 11 n.19 (counsel noting

that Ozols submitted his request on May 3, 2020).1

       On the merits, Ozols satisfies all of the requirements for compassionate release. First, as

numerous courts have concluded, the threat of COVID-19 to those in prison constitutes an

extraordinary and compelling reason for compassionate release. See, e.g., United States v. Pena,

No. 15-CR-551 (AJN), 2020 WL 2301199, at *4 (S.D.N.Y. May 8, 2020).

       Next, release is consistent with the Section 3553(a) factors and applicable policy

statements. In 2019, Ozols was sentenced to thirty-nine months in prison after he pleaded guilty

to one count of conspiracy to commit wire and bank fraud. See ECF No. 232. At sentencing, the

Court noted that Ozols’s crime was a “sophisticated” and “serious offense,” but also that Ozols

was not the “mastermind behind it,” that it was his first offense, and that he showed “obvious

remorse and contrition.” ECF No. 234, at 28-29. Accordingly, the Court found that “there’s not

a great need for specific deterrence or a need to protect the public from further crimes of Mr.

Ozols.” Id. at 30. At the time, the Court’s sentence was sufficient, but no greater than necessary,

to achieve the purposes of sentencing.




1
        The Government notes that prison officials previously stated that Ozols filed his request
“on or about May 7, 2020.” ECF No. 474, at 4. The discrepancy between this date and May 3,
2020, presumably reflects the difference between the date on which Ozols submitted his request
to prison officials and the date on which his request was reviewed by the warden. In such cases,
the date on which the prisoner handed the request to prison officials controls. See, e.g., United
States v. Resnick, No. 14-CR-810 (CM), 2020 WL 1651508, at *6 (S.D.N.Y. Apr. 2, 2020) (“The
situation is analogous to the prisoner mailbox rule, which provides that an inmate’s papers are
deemed filed the day that they are signed and given to prison officials for mailing.” (internal
quotation marks omitted)). In any event, on May 22, 2020, the Court issued an Order stating that
the “statutory 30-day waiting period will end on June 2, 2020,” ECF No. 479, and the
Government has filed no opposition to that calculation. Accordingly, any arguments to the
contrary have been waived.
                                                 2
         Case 1:16-cr-00692-JMF Document 488 Filed 06/02/20 Page 3 of 4



       The balance weighs differently in the current circumstances. Importantly, “[d]ue to the

COVID-19 pandemic, the ‘history and characteristics of the defendant’ and the ‘need . . . to

provide the defendant with needed . . . medical care,’ § 3553(a), now weigh heavily in favor of

[Ozols’s] release, given the health risk that continued incarceration poses to him.” Pena, 2020

WL 2301199, at *4. Ozols is forty-two years old and suffers from anxiety and depression

stemming from his service in the Latvian military. See ECF No. 477, at 22; see also ECF No.

486 (describing Ozols’s family history of heart and lung diseases). He has already served

approximately twenty-five months in prison, which constitutes about three-quarters of his

sentence (after accounting for good time credit). See ECF No. 474, at 2. Ozols has used the time

to better himself through work and education, and he has committed no disciplinary infractions

in prison. See ECF No. 477, at 23. Thus, “[t]he time he has served in prison has already

achieved much of the original sentence’s retributive, deterrent, and incapacitative purpose,”

Pena, 2020 WL 2301199, at *4, and Ozols no longer poses “a danger to the safety of any other

person or to the community,” U.S.S.G. § 1B1.13(2). The “need for general deterrence,” ECF

No. 234, at 30, has also been addressed by Ozols’s substantial time served (not to mention the

several months served with the grave risk of illness posed by COVID-19 to those in prison).

Taken together, the relevant considerations warrant compassionate release.

       Accordingly, Ozols’s motion is GRANTED. More specifically, the Court orders that:

       (1)     Ozols’s sentence of incarceration in these cases is reduced to time served pursuant
               to 18 U.S.C. § 3582(c)(1)(A);
       (2)     Ozols is ordered released from Bureau of Prisons custody, effective immediately;
       (3)     The Government shall arrange for Ozols to be transferred to federal immigration
               custody following his release, if appropriate; and
       (4)     If Ozols is not transferred to federal immigration custody for voluntary
               deportation to Latvia, then upon his release, Ozols shall serve three years of
               supervised release, subject to the conditions of supervised release set forth in the

                                                 3
         Case 1:16-cr-00692-JMF Document 488 Filed 06/02/20 Page 4 of 4



              judgment dated February 14, 2019, see ECF No. 232, modified as follows:
              (a) Ozols shall serve six months of supervised release on home confinement, to
                  be enforced by GPS monitoring, at a residence approved by the Probation
                  Department;
              (b) Ozols is to report to the Probation Department at 500 Pearl Street, 6th Floor,
                  New York, New York, at 10:00 a.m. fourteen days after his release (during
                  which time he is to self-quarantine at his approved residence), to have the
                  GPS tracker affixed to his ankle;
              (c) While on home confinement, Ozols must remain at his approved residence
                  except to seek any necessary medical treatment, in each instance with prior
                  notice and approval by the Probation Department; and
              (d) Ozols must possess or have access to a telephone that will allow him to video-
                  conference with the Probation Department.
The Government shall immediately notify the Bureau of Prisons of this Order.

       SO ORDERED.


Dated: June 2, 2020
       New York, New York                          _______________________________
                                                          JESSE M. FURMAN
                                                        United States District Judge




                                               4
